Citation Nr: 1539281	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-25 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disk disease (DDD) of the cervical spine, evaluated at 20 percent from October 13, 2011. 

2.  Entitlement to an increased rating for DDD of the lumbar spine, evaluated at 40 percent from October 13, 2011.

3.  Entitlement to an increased rating for left lower extremity radiculopathy associated with the lumbar spine DDD, evaluated at 10 percent from October 13, 2011.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from June 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision, which in part denied service connection for bilateral knee disorder, bilateral wrist disorder and a left shoulder disorder, and also denied increased ratings for service connected cervical and lumbar spine disorders.  During the pendency of the claim the RO granted service connection for a left lower extremity radiculopathy and assigned a 10 percent rating effective October 9, 2009 per a February 2012 rating.  

In October 2013, the veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.

In August 2014 the Board adjudicated the increased rating claims for the lumbar spine and cervical spine DDD disorders as well as the radiculopathy of the left lower extremity for the appeal period up to and including October 12, 2011, the date of the most recent VA examination at the time.  For the period after October 12, 2011, the Board remanded these issues for further development.  Such has been completed and this matter is returned to the Board for further adjudication.

While this matter was pending on remand, the RO issued a memo in April 2015 indicated that inferred issues had been identified of entitlement to service connection for radiculopathy of the bilateral upper extremities from the November 2014 VA examination of the cervical spine.  This memo indicated that this matter has been referred to the RO for appropriate action.  As this action has not been completed, the matter is not ripe for appellate review.   

The Veteran is noted to be service-connected for radiculopathy of the right lower extremity that was assigned prior to this appellate period and that matter has not been adjudicated as part of this appeal.  The Board notes that since it remanded this matter in August 2014, the RO issued a rating decision in April 2015 which awarded a 20 percent rating for this radiculopathy effective November 12, 2014, and left undisturbed a 10 percent rating for the right lower extremity radiculopathy prior to that date.  To date the Veteran has no initiated an appeal of the disability evaluation or effective date assigned for the right lower extremity radiculopathy, thus the Board finds this matter is not before it.   


FINDINGS OF FACT

1.  From October 13, 2011, cervical spine DDD did not result in limited motion of flexion restricted to 15 degrees, nor did it result in either favorable or unfavorable ankylosis; nor were there any incapacitating episodes reported during the past 12 months. 

2.  From October 13, 2011, lumbar spine DDD did not result in unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; nor were there incapacitating episodes reported during the past 12 months.

3.  From October 13, 2011, the  radiculopathy of the left lower extremity has been manifested by no more than a mild incomplete paralysis of the sciatic nerve and does not more closely resemble a moderate incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  From October 13, 2011, the schedular criteria for a rating in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code (DC) 5237-5243 (2014). 

2.  From October 13, 2011, the schedular criteria for a rating in excess of 40 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243 (2014).

3.  From October 13, 2011, the schedular criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159, 4.71a, 38 C.F.R. § 4.124a, DC 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the April 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for disabilities of the lumbar spine and cervical spine disorders as well as his and VA's respective responsibilities in obtaining such evidence and information.  As the radiculopathy of the left lower extremity is part and parcel of the intervertebral disc syndrome, there is no prejudice to the Veteran that the notice does not separately mention the radiculopathy.  

Relevant to the duty to assist, the Veteran's VA treatment records, SSA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, he was afforded a VA examination in November 2014 to address the severity of these claimed disorders.   

In October 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2013 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about the severity of his symptoms regarding his cervical spine, lumbar spine and radiculopathy.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Increased Rating Claims Adjudication

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

 The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2014).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical and Lumbar Spine Disabilities-Factual Background and Analysis

Service connection was granted for cervical and lumbar spine disabilities in a September 2002 rating decision that assigned an initial noncompensable rating for the cervical spine and 10 percent rating for the lumbar spine.  Subsequent rating actions increased the ratings to 20 percent currently in effect for the cervical spine disorder and 40 percent for the lumbar spine disorder.  The Veteran is challenging the 20 percent rating assigned for his cervical spine disability and the 40 percent rating assigned for his lumbosacral spine disability currently in effect.  The Board's August 2014 decision in this matter addressed the ratings for each spine disability up to (and inclusive of) the date of a October 12, 2011 VA examination, the most recent VA evaluation of this disability, thus the Board need not revisit this matter.  The issues of entitlement to increased ratings for the cervical and lumbar spine disabilities after October 12, 2011 are the subject to of this decision. 

Because the cervical spine and lumbar spine disabilities are coexisting disabilities of the spine evaluated under the same criteria, the Board shall address the factual background and analysis of these two disabilities together.  

The evidence as of October 13, 2011 includes VA treatment records from this date through 2014 that mostly address other medical issues, particularly those stemming from a migraine disorder, but also show treatment for lumbar spine complaints and the problem lists are repeatedly noted to include degenerative arthritis of the spine.  Cervical spine issues were generally not addressed, although neck pain and back pain were noted in the medical history of an August 2012 neurological consult that addressed his migraine disorder.  Among the records addressing his lumbar spine complaints, a June 2012 primary care follow-up for medical conditions including degeneration of the lumbar or lumbosacral intervertebral disc (IVD) and thoracic or lumbosacral neuritis or radiculitis, he was noted to have physical examination findings of tender mid to lower lumbosacral spine with positive straight leg raise, but neurologically he had normal strength and sensation throughout.  The impression was chronic low back pain with treatment including Motrin and ordering a TENS unit.  By July 2012 he was seen by physical therapy consult for issuance of a TENS unit, and he described his pain level at 4/10 level, uncomfortable and impacting work.  His pain level was reduced to 3/10 (mild, annoying) after using the TENS was used.  

Thereafter in April 2013 he was noted to have chronic low back pain among multiple complaints with the same history of degeneration of the IVD and thoracic or lumbosacral radiculitis as noted in July 2012.  Review of systems confirmed chronic low back pain, but no significant findings on examination were revealed.  In September 2013 he again reported pain of 4/10 in his back described as stiff, which he tried to treat with stretching, physical therapy, Motrin and a brace.  The pain was constant but varied in intensity, worsened by prolonged standing.  A phone encounter also from September 2013 indicated that his treatment with TENS, ice and heat provided poor results but he denied muscle weakness, bowel or bladder involvement or any new numbness or tingling.  He sought an appointment for evaluation but opted to see a private medical provider for his back due to availability issues at the VA medical center for the time requested.  

Thereafter a private evaluation was done in October 2013 which noted his complaints of back pain with increased movement or with extended periods of sitting or standing.  He described tingling starting from the knee going down to the toes, but his history was complicated by cold weather injury.  His pain was exacerbated by rotation, flexion and extension along with prolonged immobility.  Treatment included Motrin and Tylenol.  His pain level was 6/10 on average, with worst pain at 9 and least level at 4.  Medication improved it and prolonged sitting, standing or sudden movements exacerbated it.  Physical examination revealed his truncal rotation to be 15 degrees left and 20 degrees right, extension  was limited to 5 degrees and flexion was limited to 10 degrees before pain kicked in.  Pain was elicited by motion.  There was no spasm and straight leg raise was negative bilaterally.  Neurological findings were significant for lower extremity weakness of 4/5 bilaterally.  His gait and stance were also abnormal.  Reflexes were normal.  The assessment was lumbago.  The treating physician conceded that he did not know the results of his MRI but did speak with his neurosurgeon.  

VA records from September 2014 reflect that the Veteran was previously seen 4 months earlier for back pain with unremarkable visit and had transferred care to Fort Jackson but had no current complaints about his back.  Also in September 2014 he requested a consult for a new brace and TENS unit.

The Veteran's October 2013 hearing testimony described his worst pain from his back at a 6-7 level when he would get up in the morning.  He indicated that daily it was at a 5-6 level without inclement weather which worsened it.  He described the symptoms as affecting his concentration to where he estimated he was working at 90 percent efficiency.  He also indicated it slowed him down in traveling for his job and getting to appointments in a timely fashion.  It also affected his sleep as lying on his back worsened his pain so he had to learn to sleep in other positions.  He reported using a back brace and also sometimes a cane for flare-ups.  He also had a handicap parking sticker.  He also described shooting pain in both lower extremities but worse on the right.  Regarding his cervical spine he now reported during the hearing of upper extremity symptoms of pain emanating from his neck area, which may potentially represent new cervical symptoms.  

The report of a November 2014 VA spine disorders examination revealed the Veteran to report that he constantly wears a back brace for support and also used a TENS unit.  He was unable to lean forward to tie his shoes.  Flares occurred several times a week, with complaints including his legs both going numb if sitting on the toilet too long.  Sitting in a car for long periods was also problematic and he was noted to drive for his job.  He tried to avoid driving more than an hour at a time.  Range of motion revealed 40 degrees flexion, with painful motion at 35 degrees; 15 degrees extension with painful motion at 10 degrees; 20 degrees left and right lateral flexion with painful motion at 15 degrees each; and finally 10 degrees left and right rotation with painful motion at 10 degrees (the extremes of this range of motion).  There was decrease in motion following 3 repetitions, resulting in 30 degrees flexion; 15 degrees for extension and left and right lateral flexion and 10 degrees left and right rotation.  The functional loss was classified as less movement than normal; weakened movement; pain on movement; swelling and interference with sitting, standing or weight bearing.  Also noted was localized tenderness or pain on palpation for joints or soft tissue of the lumbosacral region.  Muscle spasms were present which did not result in abnormal gait or contour.  Muscle strength testing revealed diminished strength of 4/5 throughout the bilateral lower extremities from hip to ankle, but his great toe extension was normal at 5/5 bilaterally.  Reflexes were diminished to 1+ of the bilateral knees and ankles.  

Sensory examination revealed normal findings from the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes throughout the left lower extremity.  By comparison the right lower extremity (for which a 20 percent rating is in effect as of the date of this November 2014 examination), was noted to have decreased sensation for all these areas.  Straight leg raise was negative on the left but positive on the right.  He was confirmed to have radicular pain or symptoms of radiculopathy, with the symptoms for the left lower extremity noted to be mild intermittent pain, moderate paresthesias and numbness.  The nerve roots involved were the L4 through S2 nerve roots (sciatic nerve).  There were no other neurological abnormalities related to the lumbar spine disorder.  He also had neither ankylosis of the spine, nor intervertebral disc syndrome (IVDS).  Again the occasional use of a cane and regular use of the brace were noted.  Arthritis was noted to have been documented but no other significant findings.  His work was impacted by his back disorder causing difficulty sitting for long periods.  

The November 2014 VA  examination of the Veteran's cervical spine disorder noted the Veteran's complaints of sleeping with a special pillow.  His frequent neck spasms required him to turn his entire body to look behind him.  He had flare-ups 4-5 times a month with lingering pain helped by Motrin.  His range of motion was 30 degrees flexion and extension with pain at the extremes of each range.  The rest of the ranges of motion were 35 degrees for bilateral lateral flexion and rotation, with pain again at the extreme of these ranges.  Repetitive use testing showed some decrease in motion, with rotation now shown to be 25 degrees both left and right.  The rest of the motions were unchanged by 3 repetitions.  The functional loss was classified as less movement than normal; weakened movement; pain on movement; swelling; lack of endurance and interference with sitting, standing or weight bearing.  There was tenderness to palpation of the cervical spine.  

Muscle spasms were present which the examiner was somewhat contradictory about saying that it both did and did not result in abnormal gait or contour.  There was no evidence of ankylosis or of any other neurological abnormalities from the cervical spine.  He was found not to have IVDS of the cervical spine.  No other pertinet findings were noted and arthritis was not shown to be documented.  He was noted to have a functional impact of difficulty driving due to neck pain.  

A VA peripheral nerves examination report, dated in November 2014, reflects that the Veteran related that he had a worsening of his sciatic nerve symptoms since his last rating.  The left lower extremity had the lesser of these symptoms, which included mild intermittent pain and mild numbness.  He had no constant pain or paresthesias/dysesthesias of this limb.  Again he related having numbness and tingling affecting his right leg (inclusive of both legs) when sitting on the toilet.  He also was noted to have a superimposed frostbite neuropathy connected to MS affecting this limb.  

On testing his muscle strength was 5/5 throughout the left lower extremity.  No muscle atrophy was present.  It was noted that the symptoms of decreased sensations was less severe than that in the left leg.  He had no evidence of trophic changes and his gait was normal.  For the nerves affected the left sciatic nerve was found to have mild incomplete paralysis.  (By comparison the right sciatic nerve was found to have moderate incomplete paralysis).  No assistive devices were used to assist with locomotion.  The remaining function of the left lower extremity was not so diminished so as to be equivalent to an amputation with prosthesis.  No other significant findings were noted aside from findings that straight leg raising elicited pain that was less severe on the left than the right side.  Also noted was an April 2005 MRI that should bilateral foraminal stenosis of L4-L5 and L5-S1.  The functional impact from his peripheral nerve condition was that he had to take a break from driving (which was his job) every 2 hours because of his low back.  The pertinent impression was mild sciatica, left side.  

The RO is noted to have evaluated the Veteran's cervical and lumbar disabilities under the criteria for arthritis Diagnostic Code 5242.  However given the history of his symptoms that include associated radiculopathies, coupled with the findings on X-ray and MRI findings shown in the records prior to October 12, 2011 showing DDD affecting the cervical and lumbar spine (referenced by a February 2010 VA examination) the Board finds that these disorders are more appropriately evaluated under DC 5243.  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned in pertinent part as follows:  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For a 20 percent evaluation, this contemplates a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

For the next higher evaluation, a 30 percent-rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A higher evaluation of 40 percent requires a finding of unfavorable ankylosis of the entire cervical spine.  Other criteria for a rating of 40 percent or higher (such as 50 or 100 percent) require ankylosis of varying degrees of severity involving either the thoracolumbar spine or entire spine, which is not applicable in this matter where the disability in question is limited to the cervical spine, and where ankylosis involving more than the cervical spine is not shown. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

In addition, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  When there is no limitation of motion of the specific joint involved a 10 percent evaluation is for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion. Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint.  Id. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Based on consideration of the above discussed evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent disabling for the cervical spine disability and against a rating in excess of 40 percent disabling for the lumbar spine disability after October 12, 2011.  Additionally the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for associated left lower extremity radiculopathy after October 12, 2011. 

A. Analysis - Entitlement to a Rating in Excess of 20% for the Cervical Disorder after October 12, 2011

A review of the evidence after October 12, 2011, to include the November 2014 VA examination, does not reflect that the Veteran's cervical spine disorder warrants a rating in excess of 20 percent currently in effect.  The treatment records from the period after October 12, 2011 are notably silent for any findings or complaints referable to the cervical spine, other than the history of neck pain reported in August 2012 neurological consult.  The treatment records which addressed low back complaints associated with the lumbar spine disorder make no mention of cervical spine pathology.  The findings from the November 2014 VA examination of the cervical spine does not reveal that even with consideration of pain or repetitive motion, his forward flexion of the cervical spine was restricted to 15 degrees or less.  Of note his flexion of the cervical spine was shown to have 30 degrees or more of forward flexion, reduced by repetition to 25 degrees, and with pain at the end of motion.  Nor was there evidence of favorable or unfavorable ankylosis of the entire cervical spine.  

Regarding other manifestations of IVDS, the Board notes that the examiner in the November 2014 VA examination determined that IVDS was not present.  Likewise the evidence is completely silent for any evidence of incapacitating episodes or treatment therein for such episodes due to cervical spine problems.  Thus consideration of a higher rating based is not shown on incapacitating episodes of an intervertebral disc disorder shown to be warranted for the cervical spine disorder.  38 C.F.R. § 4.71a Diagnostic Code 5243.

In conclusion the Board finds that as of October 12, 2011, the preponderance of the evidence is against a rating in excess of 20 percent for the cervical spine disorder. 

B. Analysis - Entitlement to a Rating in Excess of 40% for the Lumbar Spine Disorder after October 12, 2011

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder after October 12, 2011.  He is not shown to have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine in the records including the November 2014 VA examination.  He is thus already receiving the maximum allowable compensation based on limitation of motion. 

The Board has also found no evidence of intervertebral disc syndrome symptoms sufficient to warrant an increased rating under the applicable criteria for incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

A review of the evidence fails to show that the Veteran had incapacitating episodes for which he was prescribed bed rest by a physician at any period during the pendency of this appeal, much less any having a total duration of at least 6 weeks during the past 12 months.  There are no medical records showing any prescribed bed rest of record, and the Veteran has not alleged such episodes.  

Thus the Board finds that there is no basis to grant a rating in excess of the 40 percent rating for the Veteran's lumbar spine condition based on incapacitating episodes.  Thus for the period after October 12, 2011, a rating in excess of 40 percent for the Veteran's lumbar spine disorder is denied.  In conclusion the Board finds that after October 12, 2011, the preponderance of the evidence is against a rating in excess of 40 percent for the lumbar spine disorder. 

C.  Radiculopathy of the left lower extremity after October 12, 2011

The Board now turns to the radiculopathy of the left lower extremity, for which service connection is in effect and an initial 10 percent rating has been assigned effective October 12, 2011.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2014).

The Board finds that the evidence after October 12, 2011 fails to establish that the Veteran's left lower extremity radiculopathy was of such extent that it more closely resembled a moderate incomplete paralysis.  Radiculopathy of the left lower extremity did not generally reveal evidence of moderate sensory or motor deficits, and he had normal muscle strength and tone.  Again it is noted that he had no evidence of trophic changes in the left limb in addition to normal strength and sensory examination of the left lower extremity on VA examination of November 2014.  The symptoms of mild intermittent pain and mild numbness are noted to be less severe when compared to the right lower extremity which in fact is classified and rated as a moderate incomplete paralysis.

Accordingly the Board finds that a rating in excess of 10 percent disabling is not warranted for radiculopathy affecting the left lower extremity after October 12, 2011.  

Extraschedular Consideration for Cervical Spine, Lumbar Spine and Left Lower Extremity Radiculopathy after October 12, 2011

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference. 

Comparing the Veteran's current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function. 

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing. Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disorders.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected cervical spine disorder, i.e., principally pain and limitation of motion are specifically contemplated under the appropriate rating criteria for the spine disability. 

Accordingly, the Board finds that the Veteran's disability picture from October 13, 2011 for his cervical spine disability, his lumbar spine disability and his left lower extremity radiculopathy is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot. 





(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating in excess of 20 percent from October 13, 2011 for a cervical spine disorder classified as degenerative disk disease is denied.

Entitlement to an increased rating in excess of 40 percent from October 13, 2011 for a lumbar spine disorder classified as degenerative disk disease is denied.

Entitlement to an increased rating in excess of 10 percent rating from October 13, 2011 for left lower extremity radiculopathy is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


